United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS           July 10, 2003

                        FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                  Clerk


                            No. 03-10082
                          Summary Calendar



BEN N. BADIO,

                                     Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:02-CV-2332
                       --------------------

Before JOLLY, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Ben N. Badio, federal prisoner number 28747-077, appeals

from the dismissal of his 28 U.S.C. § 2241 petition in which he

challenged his 1996 guilty-plea conviction for making a false

claim against a United States federal agency in violation of 18

U.S.C. § 287.   Because Badio challenged errors that allegedly

occurred at his sentencing, the district court construed his



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-10082
                               -2-

petition as an unauthorized successive 28 U.S.C. § 2255 motion

and dismissed it.

     Afforded liberal construction, Badio argues on appeal that

he is entitled to application of the "savings clause" of 28

U.S.C. § 2255.   However, Badio has failed to show that the

remedies provided for under 28 U.S.C. § 2255 are inadequate or

ineffective to test the legality of his detention.   See

Reyes-Requena v. United States, 243 F.3d 893, 901 (5th Cir.

2001).

     Accordingly, the district court's judgment is AFFIRMED.